Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Objections to the Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Applicant’s specification in paragraph [0045] demonstrates that figures 1-2 illustrate prior art.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 20 recites the insert ring is at least approximately L- shaped.  It is unclear how close to an L shape an approximately L-shaped structure must be, rendering this claim term indefinite. 

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 17-22 are rejected under 35 U.S.C. 102(a)(?) as being anticipated by U.S. 4,816,213 to Groenendaal.
Claim 15 recites a turbine [having] a rotor arranged in [a] casing.  Groenendaal shows a turbine (10) having a rotor (28) and casing (30).  See Groenendaal col. 2, ll. 34-52 and Fig. 1.  Figures 1-2 of Groenendaal shows a blade ring (36) that is inserted into a depression region formed by rib element (76) and blade ring (34) that are both connected (in turn) to the casing.  Thus, Groenendaal teaches providing a depression coaxial with the rotor and situated opposite tips of rotor blades (26).  The blade ring may be considered an insert ring because it is inserted into the turbine structure.  The recitation that it is inserted in…[an] axial direction is a method step that does not impart any structure limitation.  However, given that the connecting bolt is in the axial direction, the ring must be inserted partially in such a direction.  The ring is connected via a bolt (44) oriented in the axial direction, meeting the limitation that the insert ring is fixed with fastening elements with axially directed tensile force.  Figure 2 shows that the blade ring (36) has a conical and annular sealing portion which tapers toward an axial end.  Claim 15 also recits that the ring is inserted into the depression with play.  The term play is interpreted that the final structure has the ability to flex or move somewhat.  Figures 1-2 shows that there is a gap region between the ring (36) and rib (76).  This gap region allows play.
Regarding claim 17, figures 1-2 of Groenendaal show the ring is fixed by alongated fastening elements in the form of threaded bolts (44). Claim 18 recites that the insert ring includes a plurality of at least partially axially oriented through bores, spaced apart circumferentially.  Figures 1-2 of Groenendaal show a single axially oriented bore in ring (36).  One of ordinary skill would infer that there are several such bores to allow the ring to be connected at several locations around the circumference.  Figures 1-2 also show the features of an axially oriented threaded bores are provided in the… element (34) fastened to the casing (30) with the respective bores aligned.  Again one of ordinary skill would infer there are multiple such threaded bores.
Claim 19 recites that the sealing portion is spaced apart axially with respect to those points at which the tensile force is introduced via the fastening elements.  Figures 1-2 shows that the sealing portion (66) is axially offset from the connecting bolt (44).  Claim 20 recites that the insert ring is at least approximately L- shaped in axial section.  If one rotates figure 2 90 degrees such that the bolt faces downward, ring (36) may be considered L shaped, with the sealing region forming the upper portion of the L and being the elongated limb which extends substantially axially and the region with the bolt bore being the bottom of the L and being a second limb which extends substantially radially.  Regarding claim 21 sealing strip (66) has a plurality of sealing strips which project radially from the insert ring and/or extend in a circumferential direction of the insert ring.  See Groenendaal Fig. 2.  Finally, claim 22 recites that the at least one element fastened to the casing is a guide vane ring on which all the guide vanes of at least one guide vane stage of the turbine are fastened.  In Groenendaal the at least one element is partially vane ring (34) that has guide vanes (14) attached.  See Groenendaal Figs. 1-2.

Response to Arguments
Applicant's arguments filed October 6, 2022 is persuasive.  The previous rejection is withdrawn and the above new rejection is presented instead.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.